Citation Nr: 0824886	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for seasonal 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1982 to 
October 2003

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Service connection for seasonal allergic rhinitis was 
granted with a noncompensable rating by a December 2003 
rating decision, of which the veteran was informed by letter 
dated January 20, 2004.

2.  The veteran filed a notice of disagreement with the 
initial noncompenable rating in March 2004.

3.  The RO issued a statement of the case on the issue dated 
November 27, 2007.

4.  The argument submitted by the veteran's representative to 
the Board on February 29, 2008 was not received within one 
year of the initial rating decision in December 2003 or 
within 60 days after the issuance of the statement of the 
case in November 2007.

5.  The Board notified the veteran and his representative of 
the potential jurisdictional defect on April 22, 2008 and 
gave him 60 days to respond.

6.  The veteran's response, dated June 20, 2008, indicated 
that he did not have any additional evidence or argument 
relevant to jurisdiction to submit. 




CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the 
initial noncompensable rating for seasonal allergic rhinitis.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
An appeal consists of a timely filed notice of disagreement 
(NOD), and, after an SOC is furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one- 
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d).

In this case, the veteran filed a February 2004 notice of 
disagreement in response to the RO's December 2003 rating 
decision.  In its August 2004 statement of the case, the RO 
neglected to include the issue of seasonal allergic rhinitis.  
The Board ordered a remand in October 2007 so that a 
statement of the case would be issued.  The Board's remand 
explicitly notified the veteran and his representative that a 
timely and adequate substantive appeal must be submitted in 
order for the appeal to remain before the Board.  The 
statement of the case was issued in November 2007.  The Board 
received no substantive appeal from the veteran or his 
representative.

The appellant and his representative were notified that the 
Board was considering the potential jurisdictional defect in 
April 2008, and the veteran replied in June 2008 that he did 
not have any additional evidence or argument to submit 
regarding this issue. 

Given that the appellant has not submitted a timely 
substantive appeal, the Board is without appellate 
jurisdiction to consider the issue.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.101 (2007).  The Veterans Claims 
Assistance Act of 2000 (VCAA), which redefined VA's duty to 
assist and enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
is inapplicable to this case, the disposition of which is 
based on a lack of jurisdiction.





	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for a compensable evaluation for seasonal allergic 
rhinitis is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


